OSCN Found Document:STATE ex rel. OKLAHOMA BAR ASSOCIATION v. TRENARY

	
	
	

	
	
	
	
	
	
	
	

	


					
	
        


OSCN navigation




        Home

        Courts

        Court Dockets

        Legal Research

        Calendar

        Help







						Previous Case

						Top Of Index

						This Point in Index

						Citationize

						Next Case

						Print Only






STATE ex rel. OKLAHOMA BAR ASSOCIATION v. TRENARY2014 OK 99Case Number: SCBD-6187Decided: 11/24/2014THE SUPREME COURT OF THE STATE OF OKLAHOMA
Cite as: 2014 OK 99, __ P.3d __

NOTICE: THIS OPINION HAS NOT BEEN RELEASED FOR PUBLICATION. UNTIL RELEASED, IT IS SUBJECT TO REVISION OR WITHDRAWAL. 


STATE OF OKLAHOMA ex rel. OKLAHOMA BAR ASSOCIATION, Complainant,
v.
JAY ERIC TRENARY, Respondent.



ORDER OF IMMEDIATE INTERIM SUSPENSION

¶1 The Oklahoma Bar Association (OBA), in compliance with Rule 7.1 and 7.2 of the Rules Governing Disciplinary Proceedings (RGDP), has provided this Court with certified copies of the Criminal Information and Deferment in which Jay Eric Trenary entered a guilty plea to one count of Obstructing an Officer and one count of Disturbing the Peace, a violation of Okla. Stat. Tit. 21, §§ 540 and 1362, respectively.
¶2 Rule 7.3 of the RGDP provides: "Upon receipt of the certified copies of Judgment and Sentence on a plea of guilty, order deferring judgment and sentence, indictment or information and the judgment and sentence, the Supreme Court shall by order immediately suspend the lawyer from the practice of law until further order of the Court." Having received certified copies of these papers and order, this Court orders that Jay Eric Trenary is immediately suspended from the practice of law. Jay Eric Trenary is directed to show cause, if any, no later than December 1, 2014, why this order of interim suspension should be set aside. See RGDP Rule 7.3. The OBA has until December 8, 2014, to respond to Jay Eric Trenary should one be filed.
¶3 Rule 7.2 of the RGDP provides that a certified copy of a plea of guilty, an order deferring judgment and sentence, or information and judgment and sentence of conviction "shall constitute the charge and be conclusive evidence of the commission of the crime upon which the judgment and sentence is based and shall suffice as the basis for discipline in accordance with these rules." Pursuant to Rule 7.4 of the RGDP, Jay Eric Trenary has until December 8, 2014, to show cause in writing why a final order of discipline should not be imposed, to request a hearing, or to file a brief and any evidence tending to mitigate the severity of discipline. The OBA has until December 15, 2014, to respond.
DONE BY ORDER OF THE SUPREME COURT this 24th day of November, 2014.

/S/CHIEF JUSTICE


¶4 ALL JUSTICES CONCUR



Citationizer© Summary of Documents Citing This Document


Cite
Name
Level


None Found.


Citationizer: Table of Authority


Cite
Name
Level


None Found.